Citation Nr: 0319451	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2000 rating decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the M&ROC) which denied 
entitlement to the benefit sought on appeal.  A December 2002 
Board decision determined that new and material evidence had 
been received by VA which was sufficient to reopen the 
veteran's claim of entitlement to service connection for 
heart disease.  Thereafter, the Board undertook additional 
development of the evidence in this case pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 19.9(a)(2) (2002)].  As a result of 
the development action, VA outpatient records dated from 
October 2002 to February 2003 and a June 2003 medical opinion 
report were added to the claims file.  


REMAND

On November 9, 2000, while this case was at the M&ROC, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, the amended "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim.  
See Quartuccio, supra.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the agency of original jurisdiction (AOJ) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

As noted in the Introduction, since the M&ROC last reviewed 
the case, additional evidence has been added to the record.  
The Board obtained additional outpatient records and a June 
2003 opinion from a VA physician.  There has been no waiver 
of local consideration by the veteran.  

In DAV, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the AOJ for initial consideration.  As discussed 
in the Introduction above, the Board undertook additional 
evidentiary development under the authority of the now-
invalidated regulation.  Accordingly, this case must also be 
remanded to the AOJ for consideration of the additional 
evidence which has been obtained through the Board's efforts.    

Additionally, the Board notes that the June 2003 medical 
opinion was inconclusive, and it was recommended by the VA 
physician in June 2003 that the veteran be given a thallium 
stress test to determine whether he currently has heart 
disease and, if so, whether it is related to service.  It was 
noted by the VA physician that the veteran has not attended 
stress tests previously scheduled.  Because there is 
insufficient evidence on file on which to base a decision, 
the Board concludes that an examination and nexus opinion 
should be obtained.  See Charles v. Principi, 
16 Vet. App. 370 (2002).


Consequently, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be provided a physical 
examination to determine the nature, extent, 
and etiology of any current heart disability.  
The veteran's VA claims folder, including a 
copy of this REMAND, must be made available 
to the examiner for review prior to the 
examination.  All appropriate tests and 
studies, to include a thallium stress test 
(if deemed necessary and proper by the 
examining physician), should be completed.  
The examiner should provide a current 
diagnosis of any heart disability.  If any 
heart disease is present, the examiner should 
further discuss whether it is as least as 
likely as not that such heart disease is 
related to the veteran's service.  A report 
of the examination should be associated with 
the veteran's VA claims folder.  

2.  After the above  development has been 
completed, the veteran's VA claims folder 
must be reviewed by VBA; all notification 
required by the VCAA must be completed.

3.  Thereafter, VBA should readjudicate the 
claim on appeal, taking into consideration 
any and all evidence which has been added to 
the record since the last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes all relevant law and regulations.  
The veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is further advised that his failure to attend any scheduled 
VA examination might adversely affect his claim.  See 38 
C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



